Citation Nr: 9909818	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of the excision of osteochondroma of the right 
proximal tibia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland, which denied the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for his 
service-connected postoperative residuals of the excision of 
osteochondroma of the right proximal tibia (right knee 
disorder).  The veteran timely appealed this determination to 
the Board.


REMAND

A review of the claims folder reveals that additional 
development is warranted.

Initially, the Board notes that the claims file reflects that 
there are outstanding records of medical treatment of the 
veteran that should be requested, obtained, and associated 
with his claims file.  In submitting his informal claim for 
an increased rating for his right knee disorder, the 
veteran's attorney requested that the RO obtain all of the 
veteran's medical records "from the VA medical facilities 
where he has been examined or treated" for his service-
connected right knee disorder.  However, VA outpatient 
treatment records reflecting treatment subsequent to May 1991 
have not been associated with the claims folder.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file or not.  See Dunne v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO should obtain these treatment records, especially since 
they might contain diagnostic studies and other conclusions 
that might be determinative in the disposition of this claim.

Additionally, in a letter dated in July 1992, the RO informed 
the veteran that he might be entitled to VA Vocational 
Rehabilitation benefits.  Thereafter, by letter dated in 
April 1995, the RO notified the veteran that his vocational 
rehabilitation subsistence allowance was stopped, effective 
March 23, 1995, due to his failure to attend.  In October 
1997, however, the RO received a VA Form 28-1900, Disabled 
Veterans Application for Vocational Rehabilitation, 
indicating that he may again be receiving these benefits.  In 
light of the veteran's contentions, this suggests that he is 
seeking to be retrained so that he may be employed in other 
capacities.  The veteran's Vocational Rehabilitation and 
Education (VRE) folder, however, is not associated with the 
claims folder.  The information contained in a VRE folder 
should be considered in the adjudication of the veteran's 
claim.

The Board also notes that, on VA examination in November 
1997, the veteran complained that the service-connected 
disability was productive of recurrent buckling and swelling 
of right knee, and that he suffered from "constant pain both 
day and night."  The examination revealed that the veteran 
also had crepitus.  In addition, the examiner reported that 
the veteran was placed on crutches and instructed to rest 
because of his knee pain.  The physician stated that, based 
on the history of the veteran's service-connected right knee 
disorder and the findings of the clinical examination, the 
veteran suffered from fatigability, some lack of endurance, 
weakness and incoordinated motion, with flare-ups, which 
resulted in further decreased range of motion.  These 
findings are significant since, in evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The RO 
should meaningfully consider and discuss the applicability of 
these provisions in adjudicating the veteran's claim for 
benefits.

Further, the Board points out that when the RO established 
service connection for the postoperative residuals of the 
excision of osteochondroma of the right proximal tibia in 
January 1990, it assigned a 10 percent evaluation under 
Diagnostic Code 5299-7804.  In this regard, the Board notes 
that in the November 1997 VA examination report, the 
physician reported that the veteran's service-connected right 
knee disorder was manifested by a four inch medial scar that 
was numb and tender.  On readjudication, the RO must consider 
all applicable diagnostic codes in evaluating the veteran's 
disability (currently evaluated only by analogy to dislocated 
semilunar cartilage under Diagnostic Code 5258).  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (1998)).

Finally, the Board notes that during the veteran's November 
1997 VA examination, he reported that he was last employed in 
August 1997, and that he "had to stop [working] because of 
his knee symptoms and increasing problems as a steel 
construction worker."  Such assertions raise a question as 
to whether, due to marked interference with employment, the 
regular schedular standards are inadequate to evaluate her 
left knee disability; thus, the RO should, in connection with 
the adjudication of the increased rating claim, consider 
whether the criteria for invoking the procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since October 1996, from 
any VA medical facility, as well as from 
any other facility or source identified 
by the veteran.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should obtain and associate 
with the claims folder the veteran's VRE 
folder.  However, if any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), The RO should 
also consider the applicability of 
VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-
98 (1998), as well as Diagnostic Codes 
5257 and 7804, to include whether a 
separate evaluation is warranted for the 
four inch medial scar.  In addition, the 
RO should consider whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the benefits requested by the 
veteran continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


